Exhibit SXC HEALTH SOLUTIONS ANNOUNCES STRONG FIRST QUARTER FINANCIAL RESULTS Company revises 2009 guidance higher as positive momentum from 2008 continues into Lisle, Illinois, May 7, 2009 - SXC Health Solutions Corp. (“SXC” or the “Company”) (NASDAQ: SXCI, TSX: SXC), announces its financial results for the three-month period ended March 31, 2009.Financial references are in U.S. dollars unless otherwise indicated. Q1 2009 Financial Highlights • Revenue was $291.0 million, compared to $24.3 million in Q1 fiscal 2008 • Gross profit was $39.2 million, compared to $13.5 million in Q1 fiscal 2008 • Adjusted EBITDA¹ was $16.3 million compared, to $6.3 million in Q1 fiscal 2008 • GAAP net income increased to $7.7 million, or $0.31 per share (diluted), compared to $3.4 million, or $0.16 per share (diluted), in Q1 fiscal 2008 • Non-GAAP adjusted earnings per share¹ (diluted), which excludes the NMHC transaction-related amortization, was $0.38 for Q1 fiscal 2009 • Cash from operations was $11.8 million, compared to $8.0 million in Q1 fiscal 2008 • Adjusted prescription claim volume1 for the PBM segment was 8.4 million in Q1 2009 • Gross margin per adjusted prescription for the PBM segment was $3.43 in Q1 2009 • Transaction processing volume for the HCIT segment was 96.8 million in Q1 2009 Q1 2009 Operational Highlights • Won three-year, multi-million dollar contract to provide Resident Care Management technology and services to PharMerica Corporation • Awarded a three-year contract, valued at approximately $80 million annually, to provide PBM services to the 110,000 members of the UFCW & Employers Benefit Trust • informedRx and the State of Arkansas Employee Benefit Division were co-awarded PBMI’s 2009 Rx Benefit Innovation Award • Won other informedRx business increasing our covered lives by an additional 150,000. “The strong momentum we built in 2008 continued in Q1 and resulted in solid financial and operational performance,” said Mark Thierer, President and CEO of SXC. “Our core business is largely resilient to the turbulence in the broader economy and based on our promising outlook we are raising our financial guidance for 2009.
